Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 1:

A construction machine comprising:
a heat exchanger chamber defined in a machine body;
at least a pair of first heat exchangers that are disposed so as to face each other at a gap through which a worker is able to pass in the heat exchanger chamber, each of the first heat exchangers allowing outside air as cooling air to pass therethrough to be cooled, the outside air being introduced into the heat exchanger chamber from outside by a cooling fan; and
a side outlet that is opened at a portion equivalent to a portion between both the first heat exchangers in a first side wall of the heat exchanger chamber, and that allows cooling air to discharge to lateral outside, the cooling air having passed through each of the first heat exchangers to mutually collide inside the heat exchanger chamber.

Construction machines comprising heat exchanger chambers with opposing heat exchangers and fans, in general, are known in the art; for example, see Montocchio et al. (US Pub No 2013/0153180) and the Non-final rejection of 3 January 2022.
However, the newly amended limitations (see noted above) limiting the heat exchangers to be disposed such that they bound a gap allowing a person to pass between them in the heat exchanger chamber, in combination with the existing limitations drawn to the air flow routing, provides sufficient detail to the instant application to set it apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747